Title: To George Washington from Samuel Huntington, 20 May 1780
From: Huntington, Samuel
To: Washington, George



sir,
Philadelphia 20. May 1780

This will be delivered by the Marquis de la Fayette.
By the Acts of Congress herewith enclosed of the 31st Jany 16th & 20th Instant your Excellency will be informed of the Measures adopted by Congress, and the Powers with which you are invested for co operating with the Forces of our Ally in Case they arrive. Further Powers and Instructions are also given to the Committee at Head Quarters to adopt every necessary Measure in [our Power] to enable the Army to take the Field and for supporting the Forces of his most Christian Majesty in Case of their Arrival. I have the honour to be with the highes[t] respect your Excellency’s hbble servt

Sam. Huntington President


P.S. I am favd with your Despatches of the 13th, 15th, & 16th Instant.

